ACCEPTED
                                                                                                  03-15-00262-CV
                                                                                                          7714695
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             11/6/2015 9:48:58 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK




                                                                                RECEIVED IN
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                           11/6/2015 9:48:58 AM
November 5, 2015                                                             JEFFREY D. KYLE
                                                                                   Clerk

Honorable Jeffrey D. Kyle
Clerk, Third Court of Appeals
209 W 14th Street, Room 101
Austin, TX 78701

Re: Texas Association of Acupuncture and Oriental Medicine v. Texas Board of
Chiropractic Examiners and Yvette Yarborough, Executive Director in Her Official
Capacity, No. 3-15-00262-CV



To the Honorable Members of the Third Court of Appeals:




   Please accept this amicus curiae letter on behalf of the International Federation of

Chiropractors and Organizations (IFCO) regarding the above referenced matter. The

IFCO’s mission is to protect, promote, and advance chiropractic as a separate and distinct

profession dedicated to the detection and correction of vertebral subluxation for the better

expression of life. IFCO is aware of the tension between the Texas Board of Chiropractic

Examiners and the Texas Association of Acupuncture and Oriental Medicine, and




                    International Federation of Chiropractors and Organizations
                          2276 Wassergass Road | Hellertown, PA 18055
                                 www.ifcochiro.org | 800-521-9856
requests the court reverse the decision by the District Court and render judgement in

favor of the Texas Association of Acupuncture and Oriental Medicine.




   The unique service of chiropractors is to locate and correct spinal misalignments that

are interfering with the proper function of the nervous system (vertebral subluxations).

Although a myriad of disorders and diseases find resolve through chiropractic care, the

actual goal of care is to improve the well-being of the nervous system. Many people

(including some chiropractors) view chiropractic care as a “natural healing modality” and

as such believe all non-surgical interventions are in their domain. This is not in the best

interest of the public.




   Each jurisdiction has statutes and regulations to define what chiropractors are allowed

to do. Chiropractors have strived to maintain the practice of chiropractic as a unique and

non-duplicative service in all states.




   The Association of Chiropractic Colleges has a statement agreed upon by all

chiropractic colleges in the world defining what chiropractic is:


                                                                                          2
       Chiropractic is a health care discipline which emphasizes the inherent recuperative

       power of the body to heal itself without the use of drugs or surgery.




       The practice of chiropractic focuses on the relationship between structure

       (primarily the spine) and function (as coordinated by the nervous system) and how

       that relationship affects the preservation and restoration of health. In addition,

       Doctors of Chiropractic recognize the value and responsibility of working in

       cooperation with other health care practitioners when in the best interest of the

       patient.




       The Association of Chiropractic Colleges continues to foster a unique, distinct

       chiropractic profession that serves as a health care discipline for all. The ACC

       advocates a profession that generates, develops, and utilizes the highest level of

       evidence possible in the provision of effective, prudent, and cost-conscious patient

       evaluation and care.1



1
 The Association of Chiropractic Colleges, 2.0 ACC Position on Chiropractic, available at
http://www.chirocolleges.org/paradigm_scope_practice.html
                                                                                            3
   The IFCO supports collaboration of chiropractors with other health care providers.

We contend that maintaining excellence in professional services is determined by clearly

defining the objective of care.




   It is the IFCO’s position that the practice of chiropractic remains under the regulation

of the board of chiropractic and the practice of acupuncture remains under the regulation

of the board of acupuncture. To allow encroachment of one profession into another does

nothing to advance either profession, creates confusion in the minds of the consumer and

is potentially harmful to the public.




Sincerely yours,



Dr. Peter J. Kevorkian
Board Chair – International Federation of Chiropractors and Organizations
IFCO
2276 Wassergass Road
Hellertown, PA 18055
www.IFCOchiro.org
(800)521-9856



                                                                                          4
                                    Certificate of Amicus


          Pursuant to Rule 11 of the Texas Rules of Appellate Procedure, this will confirm

that ACAOM has not incurred any legal fees related to the drafting of this letter. The

undersigned is an employee and the Executive Director of ACAOM and neither ACAOM

nor the undersigned have received or will receive any direct compensation for the

drafting or submission of this amicus letter.


                                                                 /s/ Dr. Peter J. Kevorkian

                                                                    Dr. Peter J. Kevorkian




                                     Certificate of Compliance


I certify on behalf of Amicus Curiae, that this Amicus letter contains 485


words according to the word count feature of the software used to prepare this amicus

letter.


                                                                 /s/ Dr. Peter J. Kevorkian

                                                                    Dr. Peter J. Kevorkian




                                                                                          5
                                  Certificate of Service


I hereby certify that a true and correct copy of the above and foregoing


Amicus letter has been served to all attorneys of record as listed below on November 5,

2015.




Joe H. Thrash

Assistant Attorney General

Administrative Law Division

P.O. Box 12548

Austin, Texas 78711

Joe.Thrash@texasattorneygeneral.gov


Craig T. Enoch

Enoch Kever, PLLC.

600 Congress Avenue, Suite 2800

Austin, Texas 78701

cenoch@enochkever.com

                                                                 /s/ Dr. Peter J. Kevorkian

                                                                    Dr. Peter J. Kevorkian



                                                                                          6